       Case 4:20-cv-01370-RDP-GMB Document 8 Filed 01/07/21 Page 1 of 2                                      FILED
                                                                                                    2021 Jan-07 AM 09:23
                                                                                                    U.S. DISTRICT COURT
                                                                                                        N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION
 CHARLES EUGENE MOORE,                              }
                                                    }
         Plaintiff,                                 }
                                                    }
 v.                                                 }    Case No.: 4:20-cv-1370-RDP-GMP
                                                    }
 MS. WALTON, et al.,                                }
                                                    }
         Defendants.                                }


                                   MEMORANDUM OPINION


        On November 30, 2020, the Magistrate Judge’s Report and Recommendation was entered

and the parties were allowed therein fourteen (14) days in which to file objections to the

recommendations made by the Magistrate Judge. (Doc. # 6). On December 15, 2020, Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. (Doc. # 7).

        Plaintiff’s main objection is that he requests additional time to pay the partial filing fee.

The simple answer to that objection is that Plaintiff may refile this § 1983 action when he is able

to pay a partial filing fee. The dismissal of this action without prejudice will not prevent that action.

        Having carefully reviewed and considered de novo all the materials in the court file,

including the Report and Recommendation and Plaintiff’s Objections, the Magistrate Judge’s

Report is hereby ADOPTED and the Recommendation is ACCEPTED. Therefore, this action is

due to be dismissed without prejudice for failure to prosecute. A separate order will be entered.

        DONE and ORDERED this January 7, 2021.



                                                _________________________________
                                                R. DAVID PROCTOR
                                                UNITED STATES DISTRICT JUDGE
Case 4:20-cv-01370-RDP-GMB Document 8 Filed 01/07/21 Page 2 of 2
